EXHIBIT 10.33
























Nonemployee Director Deferred Compensation Plan
Isle of Capri Casinos, Inc.





--------------------------------------------------------------------------------






Isle of Capri Casinos, Inc.
Nonemployee Director Deferred Compensation Plan




Contents



 
PAGE
 
Article 1. Establishment, Purpose, and Duration
1
   
Article 2. Definitions
1
   
Article 3. Administration
3
   
Article 4. Participation
3
   
Article 5. Deferral of Compensation
4
   
Article 6. Deferred Compensation Accounts
4
   
Article 7. Distributions
5
   
Article 8. Change in Control
8
   
Article 9. Amendment
8
   
Article 10. Termination
8
   
Article 11. Voting of Plan Provisions
8
   
Article 12. Miscellaneous Provisions
9
   




 

--------------------------------------------------------------------------------




Isle of Capri Casinos, Inc.
Nonemployee Director Deferred Compensation Plan


 
Article 1. Establishment, Purpose, and Duration


1.1 Establishment of the Plan. Isle of Capri Casinos, Inc. (the “Company”)
hereby establishes a deferred compensation plan to be known as the “Isle of
Capri Casinos, Inc. Nonemployee Director Deferred Compensation Plan” (the
“Plan”), as set forth in this document. The Plan was approved by the Board of
Directors of the Company on January 11, 2005, to be effective as of the
effectiveness of the Plan’s registration statement filed on Form S-8 with the
Securities and Exchange Commission (the “Effective Date”).


1.2 Purpose of the Plan. The purpose of the Plan is to provide Nonemployee
Directors (as defined below) of the Company the opportunity to voluntarily defer
all or a portion of their Compensation, subject to the terms of the Plan, and to
provide such directors with additional opportunity to invest in stock of the
Company.


Article 2. Definitions


Whenever used in the Plan, the fol-lowing terms shall have the meanings set
forth below and, when the defined meaning is intended, the initial letter of the
word is capitalized:


(a) “Board” or “Board of Directors” means the Board of Directors of the Company.


(b) “Change in Control” shall mean the acquisition of any person or group (as
that term is defined in the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules promulgated pursuant to the Exchange Act) in a
single transaction or a series of transactions of 35% or more in voting power of
the outstanding stock of the Company, and a change in the composition of the
Board so that, within two years after the acquisition took place, a majority of
the members of the Board, or of any corporation with which the Company may be
consolidated or merged, are persons who were not directors or officers of the
Company or one of its subsidiaries immediately prior to the acquisition, or the
first of a series of transactions which resulted in the acquisition of 35% or
more in voting power of the outstanding stock of the Company.


(c) “Code” means the Internal Revenue Code of 1986, as amended.


(d) “Committee” means the Stock Option and Compensation Committee of the Board
of Directors of the Company or any other committee appointed by the Board to
administer the Plan; provided, however, that each of the members of any such
committee acting with respect to the Plan shall be a “non-employee director”
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).


(e) “Company” means Isle of Capri Casinos, Inc., a Delaware corporation, and any
successor by merger, consolidation, or otherwise.



--------------------------------------------------------------------------------


(f) “Compensation” means all remuneration payable to a Nonemployee Director for
services to the Company as a Nonemployee Director, other than reimbursement for
expenses, and shall include retainer fees for service on the Board, fees for
serving as chairman of a committee of the Board, fees for attendance at meetings
of the Board and any committees thereof, compensation for work performed in
connection with service on a committee of the Board or at the request of the
Board, any committee thereof, or a member of the Company’s Chief Executive
Office or the Chairman of the Board, and any other kind or category of fees or
payments which may be put into effect in the future.


(g) “Deferral” or “Deferrals” means, individually or collectively, amounts
deferred under this Plan.


(h) “Disabled” means that a Nonemployee Director has ceased to provide services
as such because he or she (i) has become unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under a separate accident or health plan. Such determination
shall be made by the Committee in a manner consistent with the limitations of
Code Section 409A.


(i) “Election to Defer Form” means a form completed by a Participant and filed
with the Committee (or its designee) that indicates the amount of his or her
Compensation that is or will be deferred under the Plan, the terms of which
shall be deemed incorporated in the Plan by this reference.


(j) “Fair Market Value of Stock” shall mean: (i) if the Stock is traded in a
market in which actual transactions are reported, the opening sales price as to
which the Stock is reported to have been traded on the relevant date in all
markets on which trading in the Stock is reported or, if there is no reported
sale of the Stock on the relevant date, the mean of the highest reported bid
price and lowest reported asked price for the Stock on the relevant date; (ii)
if the Stock is publicly traded but only in markets in which there is no
reporting of actual transactions, the mean of the highest reported bid price and
the lowest asked price for the Stock on the relevant date; or (iii) if the Stock
is not publicly traded, the value of a share of Stock as determined by the most
recent valuation prepared by an independent expert at the request of the
Committee.


(k) “Nonemployee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.


(l) “Participant” means a Nonemployee Director of the Company who has an
outstanding Deferral under the Plan.


2

--------------------------------------------------------------------------------


(m) “Payment Election” means a form completed by a Participant and filed with
the Committee that directs the distribution of his or her Deferrals in
accordance with Article VII hereof, the terms of which shall be deemed
incorporated in the Plan by this reference.


(n)  “Stock” means a share of common stock of the Company, $.01 par value per
share.


(o) “Stock Unit” represents an obligation of the Company to issue a share of
Stock to a Nonemployee Director in the future.


(p) “Subsidiary” means any corporation, partnership, joint venture, or other
business entity in which a 50% or greater interest is, at the time, directly or
indirectly, owned by the Company or by one or more Subsidiaries.


(q) “Unforeseeable Emergency” means a severe financial hardship to the
Participant or beneficiary resulting from a sudden and unexpected illness or
accident of the Participant or beneficiary, loss of the Participant’s or
beneficiary’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary.


Article 3. Administration


The Committee shall administer the Plan. The Committee shall, subject to the
provisions of the Plan, have the authority and power to construe and interpret
the Plan, to adopt, amend, to revoke such rules and regulations for the
administration of the Plan as it may deem desirable, and to require the use of a
particular form or writing hereunder. Any decisions of the Committee shall be
final and conclusive. No member of the Committee shall be liable for anything
done or omitted to be done by him or her or by any other member of the Committee
in connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.


Notwithstanding the preceding paragraph, the Board of Directors of the Company
shall be entitled to act in lieu of the Committee hereunder.


Without the requirement of further action, the Committee shall be deemed to have
authorized any officer, appointed vice president, or employee of the Company to
accept, execute and deliver on behalf of the Committee any Election to Defer
Form or Payment Election and to provide for the distribution of any Account in
accordance with the terms of any such election and the Plan.


Article 4. Participation


Each Nonemployee Director may participate in the Plan at their election.




3

--------------------------------------------------------------------------------






Article 5. Deferral of Compensation


5.1 Deferral of Compensation. Each Nonemployee Director shall be entitled to
defer all or any portion of his or her Compensation in accordance with this
Article V.


5.2 Deferral Elections. Subject to Section 5.2(d), all Elections to Defer shall
be irrevocable, shall be made on forms prescribed by the Committee, from time to
time, and shall comply with the following requirements:



 
(a)
Any such election shall be in writing and shall specify a percentage or dollar
amount of the Compensation to be deferred.




 
(b)
Any such election shall be made prior to the beginning of the calendar year in
which such Compensation would otherwise be earned (except that newly elected or
appointed Nonemployee Directors shall make such election within 30 days of their
original election to the Board, and that Nonemployee Directors shall make such
election within 30 days of the Effective Date of the Plan and only then with
respect to Compensation earned subsequent to the election).




 
(c)
Any such election shall become effective upon its receipt and acceptance by the
Committee.




 
(d)
Any such election shall continue in effect until a written election to revoke or
change such election is received by the Company, except that a written election
to revoke or change such election must be made prior to the beginning of the
calendar year for which such election is to be effective.




 
(e)
Any Nonemployee Director who fails to timely execute and file an election with
the Committee shall not be permitted to defer receipt of any portion of his or
her Compensation for such calendar year.




 
(f)
The amount specified by a Participant in an election cannot reduce the
Participant’s Compensation for a calendar year below the amount, if any,
necessary to satisfy any applicable taxes and withholdings required by law, as
determined by the Committee.



Article 6. Deferred Compensation Accounts


6.1 Participants’ Accounts. The Company shall establish and maintain an
individual bookkeeping account (an “Account”) and credit thereto Deferrals made
by each Participant and the investment return thereon. Each Account shall be
credited as of the date the amount deferred otherwise would have become due and
payable to the Participant. The establishment and maintenance of such Accounts,
however, shall not be construed as entitling any Participant to any specific
assets of the Company.


4

--------------------------------------------------------------------------------


6.2 Investment Return on Deferred Amounts. Deferrals shall be deemed to be
invested as elected by each Participant from a choice of one or more investment
alternatives designated by the Committee. Unless and until the Committee
determines otherwise, Participants shall be allowed to elect to invest in: (a)
Stock Units, or (b) the ABN AMRO Money Market Fund (or similar cash equivalent
fund). Notwithstanding the foregoing, any such investment elections shall be
notional only and shall not obligate the Company to acquire any asset or
otherwise earmark any property.


If a Participant chooses to invest in Stock Units, the Participant will be
credited with Stock Units equal to the amount of Compensation invested in Stock
Units divided by the Fair Market Value of a share of Stock on the date of the
investment. If a Participant chooses to invest in Stock Units, an amount
equivalent to any dividend paid by the Company on Stock, whether paid in cash or
in kind, shall be credited to the Participant’s Account. If a dividend is
payable in cash, there shall be credited to the Participant’s Account additional
Stock Units equal to (a) the cash dividend the Director would have received had
he or she been the actual owner of shares of Stock equal to the number of Stock
Units then credited to the Director’s account, divided by (b) the Fair Market
Value of Stock on the dividend payment date.


6.3 Frequency of Investment Elections. With respect to prospective Deferrals,
Participants shall be permitted to change their investment elections quarterly,
except that the Committee may permit more frequent elections in its discretion.
With respect to amounts that have been previously deferred and credited to a
Participant’s Account, a Participant shall be permitted to invest such amounts
in Stock Units once per calendar year or more frequently if allowed by the
Committee. Unless otherwise provided by the Committee, Participants shall not be
permitted to transfer funds out of Stock Units during the deferral period.


6.4 Voting Rights. A Nonemployee Director shall not be entitled to any voting or
other stockholder rights as a result of the credit of Stock Units to the
Director’s Account until certificates representing Shares of Stock are delivered
to the Director (or his or her designated beneficiary or estate) hereunder.


Article 7. Distributions


7.1 Payment Elections. A Participant shall enter into an initial Payment
Election when he or she first elects to defer Compensation hereunder, which
election may form a part of his or her Election to Defer Form. Any such election
shall:



 
(a)
Specify the time at which the amount credited to his or her Account shall be
distributed, in accordance with the limitation set forth in Sections 7.3(c)
hereof (unless the Committee permits short-term deferrals in accordance with
Section 7.3(d) hereof); and




 
(b)
Specify the manner in which such amount shall be paid, which shall be in the
form of a single sum or no more than ten substantially equal annual installment
payments.

 

 
5

--------------------------------------------------------------------------------


If a Participant fails to make a Payment Election when he or she first defers
Compensation hereunder, such director shall be deemed to have elected to receive
the balance credited to his or her Account in the form of a single sum as soon
as practicable after service as a member of the Board of Directors ceases.


7.2 Method of Payment. To the extent a Participant’s Account is invested in
Stock Units, the Company shall issue Stock upon payout. To the extent such
Account is invested in an interest-bearing account (or other crediting rate,
except Stock), the Company shall pay cash upon payout. The Company shall pay
cash to the extent a fractional share would be owed a Participant upon payout.


7.3 Limitations on Distributions. Unless otherwise provided by legislation, the
Internal Revenue Code, or regulations thereunder, Compensation deferred under
the Plan may not be distributed earlier than:



 
(a)
Separation from service (as determined by the Secretary of the United States
Treasury);



(b)           The date a Participant becomes Disabled;


(c)           Death;



 
(d)
A specified time (or pursuant to a fixed schedule), as specified in a
Participant’s Payment Election made as of the date of the deferral of such
Compensation;




 
(e)
To the extent provided by the Secretary of the United States Treasury, a Change
in Control; or



(f)         The occurrence of an Unforeseeable Emergency.


Unless and until the Committee determines otherwise, it is the intent of this
Plan that deferred amounts be distributed upon the events described in (a), (b),
(c), (e), and (f) above. Notwithstanding anything else herein to the contrary,
to the extent that a Participant is a “Specified Employee” (as defined in Code
Section 409A(a)(2)(B)(i) or any successor thereto) of the Company, no
distribution pursuant to subparagraph (a) above may be made before six months
after such Participant’s date of separation from service or, if earlier, the
date of the Participant’s death.


7.4 Subsequent Payment Elections. A Participant shall be permitted to modify his
or her initial Payment Election to delay the time of payment and/or to modify
the manner of distribution; provided, however, that any such subsequent election
shall comply with the following requirements:



 
(a)
Such election may not take effect until at least 12 months after the date on
which the election is received and accepted by the Committee;

 
 
6

--------------------------------------------------------------------------------



 

 
(b)
In the case of an election related to a distribution of Compensation not
described in Section 7.3(b), 7(c), or 7(f), such subsequent Election must result
in a delay of distribution for a period of not less than five years from the
date such distribution would otherwise have been made;




 
(c)
Any such election related to a distribution pursuant to Section 7.2(a) shall not
be made less than 12 months prior to the date of the first scheduled payment
under such distribution; and




 
(d)
Only one subsequent election shall be permitted under this Plan.



7.5 Unforeseeable Emergency. The Board shall have the authority to alter the
timing or manner of payment of deferred amounts in the event that a Participant
establishes, to the satisfaction of the Board, the occurrence of an
Unforeseeable Emergency. In such event, the amount(s) distributed with respect
to such Unforeseeable Emergency cannot exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).


The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Board. The Board’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the payment of
Deferrals to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.


7.6 Disability.



 
(a)
Payment on account of a Participant’s Disability shall be made in the form of
five approximately equal annual installments.




 
(b)
A distribution payable by reason of a Participant’s Disability shall commence to
be paid as soon as practicable following the date the Participant’s Disability
occurs.



7.7 Death. If a Participant dies before complete distribution of his or her
Deferral(s) under the Plan has occurred, the Participant’s undistributed
Deferrals shall commence to be distributed to his or her beneficiary in the form
of five substantially equal annual installment payments as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death.


7.8 Small Benefits. Notwithstanding any provision of this Article VII to the
contrary, if, at the time distributions hereunder commence, whether on account
of cessation of service, Disability or death, the amount then credited to a
Participant’s Account is less than $10,000, such amount shall be distributed in
the form of a single sum payment.


7

--------------------------------------------------------------------------------


7.9 No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, the Plan does not permit the acceleration of the time or schedule of any
distribution under the Plan, except as provided by the Secretary of the United
States Treasury.


Article 8. Change in Control


Upon the occurrence of a Change in Control, each Nonemployee Director shall
automatically receive his or her Account in a single sum; provided, however,
that such payment shall occur only if provided by and allowed for by the
Secretary of the United States Treasury without triggering income tax to the
Participant prior to actual receipt of deferred amounts under Internal Revenue
Code Section 409A.


Article 9. Amendment


The Plan may be amended at any time and from time to time by the Board;
provided, however, that (a) no amendment shall become effective without
stockholder approval if such stockholder approval is required by law, rule, or
regulation, and (b) no amendment shall materially and adversely affect any right
of any Participant with respect to deferred amounts and earnings thereon without
such Participant’s written consent. Notwithstanding the foregoing, the Committee
shall possess the power and authority to amend a Payment Election, Election to
Defer Form or otherwise modify the Plan or any other procedure, arrangement or
form ancillary thereto, to the extent the Committee believes such amendment or
modification is necessary to comply with applicable law or to ensure that the
Plan and any amount deferred hereunder is deemed to be an unfunded deferred
compensation arrangement within the meaning of the Code; Participant consent
shall not be required with respect to any such amendment.


Article 10. Termination


This Plan shall terminate upon the adoption of a resolution of the Board
terminating the Plan. No termination of the Plan shall materially and/or
adversely affect any of the rights or obligations of any Participant with
respect to deferred amounts and earnings thereon without his or her written
consent. Amounts then credited to a Participant’s Account shall be distributed
at the time and manner provided in his or her Payment Election, which shall be
subject to the provisions of Section 7.4 hereof.


Article 11. Voiding of Plan Provisions


The Plan is intended to comply with all provisions of Code Section 409A, and the
rules and regulations promulgated thereunder. In the event that any provision of
the Plan would cause an amount deferred to be subject to income tax under the
Code prior to the time such amount is paid to the Participant, such provision
shall, without action by the Board or Committee, be deemed null and void as of
the Effective Date.




8

--------------------------------------------------------------------------------


 


 
Article 12. Miscellaneous Provisions



 
(a)
A Participant’s rights and interest under the Plan may not be assigned or
transferred, hypothecated or encumbered in whole or in part either directly or
by operation of law or otherwise (except in the event of a Participant’s death,
by will or the laws of descent and distribution), including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner, and no such right or interest of any Participant in the Plan
shall be subject to any obligation or liability of such Participant, including
any community property or similar obligation.




 
(b)
Stock shall not be issued hereunder unless counsel for the Company shall be
satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign securities, securities exchange and other applicable
laws and requirements.



(c)        The expenses of the Plan shall be borne by the Company.



 
(d)
The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or reserve or to make any other segregation of assets
to assure the issuance of Shares hereunder.




 
(e)
The provisions of this Plan shall be governed by and construed in accordance
with the internal laws of the state of Delaware, without regard to the conflicts
of law provisions thereof.




 
(f)
Headings are given to the sections of this Plan solely as a convenience to
facilitate reference. Such headings, numbering, and paragraphing shall not in
any case be deemed in any way material or relevant to the construction of this
Plan or any provisions thereof. The use of the singular shall also include
within its meaning the plural, where appropriate, and vice versa.


                   This Nonemployee Director Deferred Compensation Plan was
adopted by the Board of Directors of Isle of Capri Casinos, Inc. on January 11,
2005, to be effective as of the date first set forth above.

                                                                                   
ISLE OF CAPRI CASINOS, INC.




By: /s/ Timothy M. Hinkley      


Its: President and Chief Operating Officer      

9

--------------------------------------------------------------------------------

